ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Symetrics Industries, LLC                   )      ASBCA No. 58001
                                            )
Under Contract No. FA8540-06-D-0002         )

APPEARANCE FOR THE APPELLANT:                      Edward J. Kinberg, Esq.
                                                    Widerman Malek, PL
                                                    Melbourne, FL

APPEARANCES FOR THE GOVERNMENT:                    Col Matthew J. Mulbarger, USAF
                                                    Air Force Chief Trial Attorney
                                                   Lawrence M. Anderson, Esq.
                                                    Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE HARTMAN

      It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$747,360.00. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from
14 October 2011 until date of payment.

      Dated: 19 February 2016



                                                 TERRENCE S. HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals



 Iconcur               ~
~~                                     ----




MARK N. STEMPLER                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58001, Appeal of
Symetrics Industries, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2